ACCEPTED
                                                                                                     12-14-00269-CR
                                                                                         TWELFTH COURT OF APPEALS
                                                                                                      TYLER, TEXAS
                                                                                                2/12/2015 1:21:19 PM
                                                                                                        CATHY LUSK
                                                                                                              CLERK

                                     DOCKET NO. 12-14-00269-CR
                                         CAUSE NO. 18769

RAFAEL VILLEGAS                                    §                       FILED IN
                                                       IN THE COURT OF APPEALS
                                                                     12th COURT OF APPEALS
                                                                          TYLER, TEXAS
VS.                                                §   TWELFTH DISTRICT
                                                                     2/12/2015 1:21:19 PM
STATE OF TEXAS                                     §   CHEROKEE COUNTY, CATHY
                                                                          TEXAS   S. LUSK
                                                                              Clerk


                 MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

Now comes RAFAEL VILLEGAS, Appellant in the above styled and numbered cause,
and moves this Court to grant an extension of time to file appellant's brief, pursuant
to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good cause shows the
following:

1.      This case is on appeal from the 2nd Judicial District Court of Cherokee County,
        Texas.

2.      The case below was styled the State of Texas Vs. Rafael Villegas, and numbered
        18769.

3.      Appellant was convicted of AGGRAVATED SEXUAL ASSAULT OF A CHILD.

4.      Appellant was assessed a sentence of life confinement institutional division,
        TDCJ on August 27, 2014.

5.      Notice of appeal was given on September 9, 2014.

6.      The clerk's record was filed on September 15, 2014; the reporter's record was
        filed on January 12, 2015.

7.      The appellate brief is presently due on February 12, 2015.

8.      Appellant requests an extension of time of 30 days from the present date, i.e.
        March 12, 2015.

9.      This is the first request for extension to file the brief filed in this cause.

10.     Defendant is currently incarcerated.

11.     Counsel for Defendant has been presiding over municipal court jury trials for
        the last week and has had an influx of new clients and court appointments in
        the last month.

12.     Counsel requests this extension not for the sole purpose of delay but so that
        justice may be done.

 Motion to Extend Time to File Appellant’s Brief                                         Page 1 of 2
13.     Counsel has conferred with the prosecuting attorney who has indicated that
        she does not object to this motion.

        WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant
this Motion to Extend Time to File Appellant's Brief, and for such other and further
relief as the Court may deem appropriate.

                                                   Respectfully submitted,

                                                    ALLEN W. ROSS
                                                    Attorney at Law
                                                    PO Box 528
                                                    Jacksonville, Texas 75766
                                                    903.683-2454 (voice)
                                                    866.576-5317 (fax)
                                                    allen@arossatty.com




                                                    By:____________________________________
                                                       ALLEN W. ROSS
                                                       State Bar No. 00788324
                                                       Attorney for RAFAEL VILLEGAS


                                       CERTIFICATE OF SERVICE

      This is to certify that on February 11, 2015 a true and correct copy of the above
and foregoing document was served on the District Attorney's Office, Cherokee
County, Texas, by facsimile transmission to 903 683 2309.



                                                    _______________________________________
                                                    ALLEN W. ROSS




 Motion to Extend Time to File Appellant’s Brief                                  Page 2 of 2